Case: 14-13302   Date Filed: 11/30/2015   Page: 1 of 15


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 14-13302
                         Non-Argument Calendar
                       ________________________

                        Agency No. A098-706-675



EDWARD JOAQUIN CERVANTES CASTRO,
LINDA ALICIA BONDUEL-MARTINEZ,

                                                                      Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (November 30, 2015)

Before HULL, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-13302     Date Filed: 11/30/2015   Page: 2 of 15


      Petitioner Edward Cervantes Castro, a native and citizen of Venezuela,

applied for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (“CAT”). An immigration judge (“the IJ”) denied the

application on all grounds: a ruling subsequently affirmed by the Board of

Immigration Appeals (“BIA”).

      Petitioner now appeals the above decisions, but we note that the request for

withholding of removal is the only claim before us on appeal. As to Petitioner’s

application for asylum, the BIA’s decision affirmed the IJ’s denial on the ground

that Petitioner’s asylum application was not filed within one year of his arrival in

the United States. Petitioner does not challenge the denial of asylum on appeal,

and, in fact, he concedes that we lack jurisdiction to review the agency’s

determination that his asylum application was untimely filed and that his tardy

filing was not excused by changed or extraordinary circumstances. See 8 U.S.C.

§ 1158(a)(3); Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). As to

Petitioner’s request for CAT relief, his brief does not support a challenge to that

denial through substantive legal or factual argument. For that reason, we do not

review the IJ or BIA’s denial of that request. See Mohammed v. Ashcroft, 261 F.3d
1244, 1248 n.3 (11th Cir. 2001).




                                          2
                Case: 14-13302        Date Filed: 11/30/2015       Page: 3 of 15


       Our opinion is therefore limited to a review of the denial of Petitioner’s

application for withholding of removal, and we affirm the decision below denying

that relief.

I. BACKGROUND

       In December 2003, Petitioner entered the United States on a visitor’s visa

that authorized him to remain in the United States for only six months. In January

2005, having overstayed the period of time allowed him by his visa, Petitioner

applied for asylum, withholding of removal, and CAT relief.1 Because Petitioner

had remained in this country longer than authorized, the Department of Homeland

Security issued Petitioner a notice to appear, charging him with removability

pursuant to 8 U.S.C. § 1227(a)(1)(B), based on his having remained in the United

States for a time longer than permitted.2

       The IJ conducted a merits hearing on Petitioner’s application for asylum and

withholding of removal. According to Petitioner’s application and his testimony at

1
  He listed his wife, Linda Bonduel-Martinez, as a derivative beneficiary of any relief that he
might obtain. Although a spouse can piggyback onto her husband’s request for asylum, that
claim is not before us. Therefore, Petitioner’s wife can seek no derivative relief as to it.
Although the request to withhold removal is properly before us, the applicable statutes and
regulations governing withholding of removal (and CAT) do not create derivative rights as to
that relief. Accordingly, as conceded by Petitioner, his wife is not a party to this appeal. See
Delgado v. U.S. Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007) (holding that withholding of
removal does not create derivative rights); 8 C.F.R. § 208.16(c) (identifying eligibility of
applicant, not derivative beneficiary, for CAT relief).
2
  Petitioner’s wife was also served with a notice to appear, and she was a party to the removal
proceedings before the IJ and BIA. However, as previously explained, she is not a party to the
present appeal.


                                                 3
               Case: 14-13302       Date Filed: 11/30/2015      Page: 4 of 15


the hearing, Petitioner was a member of the social Christian political party

(“COPEI”) and had helped the party’s democratic coordinator by distributing fliers

about the party’s events in the community. He also participated in marches against

Venezuelan President Hugo Chavez and the Bolivarian Circles 3 to end

Communism and restore democracy. In January 2003, members of the Bolivarian

Circles came to Petitioner’s father’s farm to try to take the land and harm

Petitioner because he opposed President Chavez’s Communist ideology. The

members of the Bolivarian Circles cursed at Petitioner and verbally threatened him

because they recognized him as opposing the government, but they did not

physically harm him. A couple of days later, Petitioner received a phone call,

threatening him and his family with death if he returned to his father’s land.

       In February 2003, Petitioner was driving home when he was stopped by

three members of the Bolivarian Circles in a pickup truck. One of the men got into

Petitioner’s car and, pointing a handgun at him, forced Petitioner to pull over. The

three men hit Petitioner and cursed at him for not supporting the president and for

handing out information in the communities. After approximately five minutes,

the men stopped hitting Petitioner because there was a lot of traffic going through

the area and someone had seen Petitioner. Petitioner spent the night in the hospital

and tried to file a complaint with the police, but when he mentioned that he was

3
  According to Petitioner, the Bolivarian Circles were a group created by Chavez to “harm the
population.”
                                               4
              Case: 14-13302     Date Filed: 11/30/2015   Page: 5 of 15


harmed by the Bolivarian Circles, the police laughed at him and would not accept

his complaint.

      In July 2003, Petitioner received another threatening phone call from the

Bolivarian Circles. He was told that he could not hide and that “they” did not want

him to go back to his lands or to hand out fliers.

      On December 18, 2003, after Petitioner participated in a march calling for

President Chavez’s resignation, Petitioner and his now-wife were kidnapped by

four men, two of whom were armed, while they were walking around trying to find

the people that Petitioner had arranged to be at the march. The men were dressed

like members of the Bolivarian Circles and one of them (a man with a Cuban

accent) identified Petitioner by name. The men took Petitioner and his wife to a

nearby house where six other people were already present. The man with the

Cuban accent insulted Petitioner for working against the government. Petitioner

was hit with a stick and kicked and one of the women was raped in front of

everybody. Petitioner’s wife was hit in the head, but not raped. The four men

stopped the attack and fled when they heard police sirens. Petitioner told the

police about what had happened and begged them to take him to a medical center,

which they did. Petitioner’s wife also testified about this incident, and her

testimony was generally consistent with Petitioner’s testimony.




                                           5
              Case: 14-13302     Date Filed: 11/30/2015   Page: 6 of 15


      Petitioner further testified that he and his wife got married on December 24,

2003, and left Venezuela for the United States on December 30, 2003, because

Petitioner’s wife had a “nervous crisis” and the doctor told her that she needed a

change of environment. Petitioner claimed that he fears he will be killed if he

returns to Venezuela. He alleged that, albeit almost seven years after he had left

Venezuela, he heard that two people with Cuban accents went to his mother’s

house in June 2010, looking for him, and they damaged the house when they could

not find him. He further heard that, in January 2012, eight years after his

departure, “people” came to his mother’s house again looking for him and they

threatened to kill Petitioner’s mother if she did not tell them where they could find

Petitioner. Petitioner did not believe that President Chavez’s death has changed

the situation in Venezuela because his successor, President Nicolás Maduro, shares

the same political views as President Chavez.

      The IJ denied Petitioner’s application for withholding of removal. The IJ

first determined that Petitioner had not shown a nexus between his membership in

the COPEI political party and the incidents he experienced or that he would be

singled out in the future based on his political activities. Although the IJ found

Petitioner to be credible, as a general matter, he concluded that Petitioner had not

met his burden to establish eligibility for relief because (1) his testimony about the

February 2003 incident was unreliable and his explanation was implausible and


                                          6
              Case: 14-13302     Date Filed: 11/30/2015   Page: 7 of 15


(2) even though Petitioner and his wife’s testimony was consistent regarding the

December 2003 incident, the IJ was doubtful about what had occurred, noting that

Petitioner did not present sufficient evidence—either through letters from

witnesses or medical evidence—to corroborate this incident.

      The BIA affirmed the IJ’s decision, agreeing with the IJ that Petitioner’s

testimony was insufficiently detailed, consistent, or believable to provide a

coherent account of his fears, and that Petitioner could therefore not establish

eligibility for relief without corroborating evidence. The BIA further agreed that

Petitioner had not met his burden of proof to establish past persecution or a clear

probability of future persecution on account of his political opinion.

II. DISCUSSION

      Before this Court, Petitioner argues that (1) he sufficiently corroborated his

testimony about the December 2003 incident; (2) he provided a reasonable

explanation for the February 2003 incident; (3) the incidents he experienced

cumulatively rose to the level of past persecution; and (4) he established a nexus

between his political opinion and the incidents he experienced.

      A.     Standard of Review

      We review the BIA’s decision as the final judgment, unless the BIA has

expressly adopted the IJ’s decision. Lopez v. U.S. Att’y Gen., 504 F.3d 1341, 1344

(11th Cir. 2007). If the BIA agrees with the IJ’s reasoning, we also review the


                                          7
              Case: 14-13302     Date Filed: 11/30/2015   Page: 8 of 15


decision of the IJ to the extent of that agreement. Kazemzadeh v. U.S. Att’y Gen.,

577 F.3d 1341, 1350 (11th Cir. 2009). Here, the BIA issued its own opinion, but

agreed with several aspects of the IJ’s reasoning. Thus, we review the BIA’s

decision and the decision of the IJ to the extent of that agreement. See id.

      We review factual findings for substantial evidence. Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). Under the substantial evidence test,

we must affirm a determination “if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. (quotation omitted).

The evidence is viewed in the light most favorable to the agency’s decision,

drawing all reasonable inferences in favor of that decision. Id. In other words, we

will only reverse a factual finding if the record compels reversal. Id. at 1287. The

fact that evidence in the record may also support a conclusion contrary to the

administrative findings does not justify reversal. Adefemi v. Ashcroft, 386 F.3d
1022, 1027–29 (11th Cir. 2004) (en banc).

      B.     Burden of Proof

      To qualify for withholding of removal, an applicant must establish that his

life or freedom would be threatened in his country of origin on account of the

alien’s race, religion, nationality, membership in a particular social group, or

political opinion. See 8 U.S.C. § 1231(b)(3)(A). The burden is on the alien to

show a clear probability of future persecution, meaning that it is “more likely than


                                          8
              Case: 14-13302     Date Filed: 11/30/2015    Page: 9 of 15


not” that he will be persecuted or tortured if returned to his country. Sepulveda v.

U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005).

      An alien may satisfy his burden of proof for withholding of removal in two

ways. First, an alien may establish past persecution based on a protected ground.

See Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir. 2004). Past

persecution creates a rebuttable presumption that his life or freedom would be

threatened upon return to his country. See id. Second, if an alien does not show

past persecution, he may still be entitled to withholding of removal if he

establishes that it is more likely than not that he would be persecuted upon removal

due to a protected ground. Id. In addition to establishing past persecution or a

well-founded fear of future persecution, an applicant also must establish a nexus

between the persecution and a statutorily-protected ground. See Al Najjar v.

Ashcroft, 257 F.3d 1262, 1287 (11th Cir. 2001).

      “[P]ersecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation, and . . . mere harassment does not

amount to persecution.” Sepulveda, 401 F.3d at 1231 (quotations and alteration

omitted). We have concluded that threats in conjunction with brief detentions or a

minor physical attack that did not result in serious physical injury do not rise to the

level of persecution. See, e.g., Kazemzadeh, 577 F.3d at 1353 (arrest, five-hour

interrogation and beating, followed by four-day detention was not persecution);


                                           9
                Case: 14-13302      Date Filed: 11/30/2015       Page: 10 of 15


Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1171, 1174 (11th Cir. 2008) (36-hour

detention, beating, and threat of arrest was not persecution); Zheng v. U.S. Att’y

Gen., 451 F.3d 1287, 1290–91 (11th Cir. 2006) (five-day detention, in addition to

being forced to watch anti-Falun Gong reeducation videos, stand in the sun for two

hours, and sign a statement vowing to no longer practice Falun Gong was not

persecution).

       An applicant’s testimony, if credible, may be sufficient to sustain his burden

of proof, even without corroborating evidence. Forgue, 401 F.3d at 1287. In pre-

REAL ID Act cases such as this one, 4 a petitioner with credible, consistent, and

detailed testimony may not be denied asylum solely based on his failure to produce

corroborative evidence. Niftaliev v. U.S. Att’y Gen., 504 F.3d 1211, 1216–17 (11th

Cir. 2007). But, the “weaker an applicant’s testimony . . . the greater the need for

corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir.

2005). Weak testimony is testimony that is not “believable, consistent, and

sufficiently detailed . . . so as to provide a plausible and coherent account of the

basis for [the petitioner’s] alleged fear.” Matter of Y-B-, 21 I. & N. Dec. 1136,


4
  The REAL ID Act of 2005 amended the Immigration and Nationality Act regarding the burden
of proof, credibility determinations, and corroborating evidence. See Pub.L. No. 109-13,
§ 101(a)(3), 119 Stat. 231, 303, 305-06 (codified at 8 U.S.C. §§ 1158(b)(3)(B)(iii),
1229a(c)(4)(C)). The REAL ID Act states that these particular provisions “shall apply to
applications for asylum, withholding [of removal], [and] other relief from removal made on or
after” the enactment date of May 11, 2005. Id. § 101(h)(2), 119 Stat. at 305. Thus, because
Petitioner’s application for withholding of removal was filed in January 2005, this section of the
REAL ID Act does not apply to his application.
                                               10
             Case: 14-13302     Date Filed: 11/30/2015   Page: 11 of 15


1137 (BIA 1998). Even if credible, and internally consistent, an applicant’s

testimony can sometimes fail to warrant relief if unaccompanied by additional

information regarding a claim. See id. at 1137–39. The BIA has indicated that a

petitioner generally should provide documentary support for material facts that are

central to his claim and “easily subject to verification.” Matter of S-M-J-, 21 I. &

N. Dec. 722, 725–26 (BIA 1997) (en banc), overruled on other grounds by Ladha

v. INS, 215 F.3d 889, 898 (9th Cir. 2000).

      Here, substantial evidence supports the IJ’s and BIA’s determination that

Petitioner failed to meet his burden to prove eligibility for withholding of removal.

As to the February 2003 incident, the IJ and BIA found that Petitioner’s testimony

was unreliable and implausible (and thus needed to be corroborated) because it

simply made no sense that Petitioner’s attackers would choose to assault him in a

highly-travelled area, but then let him go because they happened to be in a busy,

highly-populated area. Accordingly, given the unreliability and implausibility of

his testimony, Petitioner needed to provide corroboration, and he failed to do so.

      Indeed, on appeal, Petitioner does not point to any evidence that

corroborated this incident, but instead argues that the IJ and BIA erred in

concluding that his testimony was unbelievable. He attempts to explain that while

perhaps seemingly implausible on a first glance, there is an explanation that

renders his account more plausible. Specifically, although very busy, the cars on


                                         11
             Case: 14-13302     Date Filed: 11/30/2015   Page: 12 of 15


the street where the attack occurred were traveling very fast and the drivers’ views

were obstructed by a kiosk. But when traffic forced a driver to slow down or stop,

that driver would have been able to see the assault. The fact that Petitioner

provides a “tenable” explanation for the doubtful portion of his testimony does not,

however, compel reversal of the IJ and BIA’s implausibility determination,

particularly in the absence of corroborative evidence. See Chen v. U.S. Att’y Gen.,

463 F.3d 1228, 1233 (11th Cir. 2006).

      With respect to the December 2003 incident involving an alleged assault of

Petitioner and his wife while attending a political march, the IJ acknowledged that

their testimony was detailed and consistent. But consistency on details

notwithstanding, the IJ was suspicious of this testimony and doubtful that events

occurred as described by Petitioner and his spouse. The IJ found it unlikely that

Petitioner, who held no significant position within the COPEI political party,

would be specifically targeted merely because he happened to be marching along

5,000 other people. The IJ also noted that Petitioner offered no reliable

information confirming that they were beaten as they claimed to have been or that

he or his wife had sought medical attention. As to the latter, the IJ and BIA

expressed skepticism that the same doctor would have attested to both Petitioner’s

physical injuries—contusions and hematomas to the abdomen, glutes, and lower

extremities—and his wife’s symptoms of depression. The IJ and BIA further


                                         12
             Case: 14-13302     Date Filed: 11/30/2015    Page: 13 of 15


indicated that Petitioner should have readily been able to obtain statements

corroborating his testimony that the incident and the alleged resulting injuries did

in fact occur.

       Given the IJ’s skepticism regarding Petitioner’s account about the December

2003 incident, the fact that his wife’s testimony was generally consistent with

Petitioner’s testimony does not compel reversal of the IJ’s determination that

further corroboration was needed. See Yang, 418 F.3d at 1201 (providing that

weaker testimony requires a greater need for corroboration). And contrary to

Petitioner’s contentions on appeal, the record clearly reflects that the IJ was well

aware of Petitioner’s wife’s consistent testimony, but she nonetheless still had

concerns about the credibility and sufficiency of the evidence Petitioner offered.

In addition, Petitioner has given no indication that he could not have readily

obtained further corroborating evidence from his and his wife’s family members.

See Matter of S-M-J-, 21 I. & N. Dec. at 725–26. As to the medical evidence

presented, as noted by the IJ and BIA, such evidence is dubious at best because it

was prepared by the same doctor despite the fact that Petitioner was allegedly

treated for physical injuries, while his wife was treated for depression. Petitioner

indicated in his application that his wife had seen a psychologist, and it appears

questionable that a psychologist would have also assessed Petitioner’s physical

injuries.


                                          13
             Case: 14-13302     Date Filed: 11/30/2015    Page: 14 of 15


      Furthermore, Petitioner’s argument that the State Department Country

Report’s description of the political conditions in Venezuela corroborates his

claims is misplaced. The question is whether Petitioner sufficiently corroborated

the specific incidents that he personally experienced. A Country Report provides

no corroboration of any of the incidents Petitioner claimed to have personally

experienced. Cf. Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1346 (11th Cir.

2008) (concluding that general evidence showing that human rights abuses occur in

a country was not specific to petitioner, and thus did not establish that petitioner

had a well-founded fear of future persecution).

      In any event, even if Petitioner had met his burden of establishing that the

December 2003 incident occurred in the manner in which he and his wife testified,

the record does not compel a conclusion that the IJ and BIA erred when they found

that Petitioner failed to meet his burden of proof to establish that he suffered past

persecution on account of his political opinion. See Forgue, 401 F.3d at 1286–87.

When compared with this Court’s precedent, Petitioner’s brief kidnapping and a

beating that did not result in serious physical injury, done in conjunction with

verbal threats to stay away from his father’s farm, do not individually or

cumulatively rise to the level of past persecution. See Kazemzadeh, 577 F.3d at




                                          14
               Case: 14-13302        Date Filed: 11/30/2015        Page: 15 of 15


1353; Djonda, 514 F.3d at 1171, 1174; Zheng, 451 F.3d at 1290–91; Sepulveda,
401 F.3d at 1231.5

       Because Petitioner did not establish past persecution, he is not entitled to a

presumption of future persecution. See Sanchez, 392 F.3d at 437. Absent this

presumption, the record, including Petitioner’s testimony that members of the

Bolivarian Circles visited his mother’s home in 2010 and 2012, does not compel

reversal of the BIA’s and IJ’s determination that Petitioner failed to establish a

clear probability of future persecution. Id. Accordingly, substantial evidence

supports the BIA’s denial of Petitioner’s application for withholding of removal,

and we deny the petition for review.

       PETITION DENIED.




5
  Because Petitioner failed to establish that the incidents he experienced rose to the level of past
persecution, there is no need for this Court to consider whether the IJ and BIA erred in its
conclusion that Petitioner failed to establish a nexus between his political opinion and the past
persecution. See Al Najjar, 257 F.3d at 1287 (requiring petitioner to show that his harm or
suffering rises to the level of past persecution).
                                                 15